DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.

Withdrawn Rejections
The objection to claim 1 is withdrawn due to Applicant’s amendment filed on December 6, 2021.
The 35 U.S.C. 103 rejections of claims 1-16 over Shim, as evidenced by Takada or Gaides, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on December 6, 2021.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

    PNG
    media_image1.png
    401
    505
    media_image1.png
    Greyscale



  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2014/0175404) in view of Gaides (US 2016/0216420), as evidenced by Takada (US 2006/0007288).

    PNG
    media_image2.png
    209
    381
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    174
    420
    media_image3.png
    Greyscale


Takada teaches that carbon black has a maximum absorption peak in a maximum absorption wavelength of 550 nm ([0015]).
In addition, Shim teaches that the engraved pattern (in the first resin layer 110, Figs. 3, 13) comprises an optical pattern comprising a first surface formed on a top part thereof, but is silent regarding a minimum distance from the first surface to an uppermost surface of the first resin layer 110 (Fig. 3 shown above on the right).

    PNG
    media_image4.png
    315
    432
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    411
    326
    media_image5.png
    Greyscale

However, Gaides teaches that in an engraved pattern (in the first resin layer 130 [0031, 0040]) comprising an optical pattern comprising a first surface formed on a top part thereof (Figs. 1, 5 shown above), a minimum distance from the first surface to an uppermost surface of the first resin layer 130 (L, Fig. 1) can be reduced to one that is as low as about 0 µm (Fig. 5),which is within the claimed range of about 10 µm or less,  for the purpose of providing the desired internal reflection ([0040], Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have reduced a minimum distance from the first surface formed on the top part of the optical pattern of the engraved pattern of the patterned portion of the first 
Regarding claim 6, Shim teaches that the dye is included in the first resin layer 110 ([0090]) such that it is included between an engraved pattern and an adjacent engraved pattern (grooves, Figs. 3, 13).
Regarding claim 8, Shim teaches that the engraved pattern comprises a first surface formed on a top part and an inclined surface connected to the first surface, the inclined surface being a curved surface (Figs. 3, 13).
Regarding claim 9, Shim teaches that the first resin layer 110 comprises a dye which is carbon black ([0090]) which has a refractive index that is higher than 1.5 and hence overlaps the claimed range of about 1.50 to about 1.70, as evidenced by Gaides.
Gaides teaches that carbon black has a refractive index that is higher than 1.5 ([0043]). 
Regarding claim 10, Shim teaches that the second resin layer 120 of the patterned portion does not comprise the dye (formed of a transparent plastic material [0096]).
Regarding claim 11, although Shim fails to disclose an adhesive type of resin of the second resin layer 120, usage of a self-adhesive layer was already common practice in the art at the time, for the purpose of providing the desired self-bonding to the first resin layer 110, thus dispensing with an adhesive layer (Fig. 13). 
Regarding claim 12, Shim teaches that the polarizing film 160, the second resin layer 120 and the first resin layer 110 are sequentially stacked (Fig. 13).

Regarding claims 17-18, Gaides teaches that in an engraved pattern (in the absorptive region 140 [0031, 0040]) comprising an optical pattern comprising a first surface formed on a top part thereof (Figs. 1, 5 shown above), a minimum distance from the first surface to an uppermost surface of the first resin layer 130 can be reduced to one that is as low as about 0 µm (Fig. 5),which is within the claimed range of about 5 µm or less, for the purpose of providing the desired internal reflection, as described above.
Claims 2-5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Ezoe (Espacenet English translation of TW 200925218).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer comprising a dye which exhibits a maximum absorption peak in a maximum wavelength within a range of about 550 nm to about 620 nm, including carbon black, as described above.  
Regarding claims 2-3, Shim teaches that carbon black is merely exemplary (such as [0090]), and that another dye for selectively absorbing light of a particular wavelength may be used instead ([0090]), but fails to teach that the dye exhibits a maximum absorption peak in a maximum absorption wavelength within a range of about 590 nm to about 610 nm.
However, Ezoe teaches that a light-absorbing dye for a light-shielding function (electromagnetic wave shielding function [0093]) can comprise an organic dye that is a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a porphyrin-based dye, one which exhibits a maximum absorption peak in a maximum absorption wavelength that is within a range of about 590 nm to about 610 nm, in the dye which exhibits a maximum absorption peak in a maximum absorption wavelength in a range of about 550 nm to about 620 nm, of the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Shim, in order to obtain the desired improvement in light absorption for a light-shielding function, as taught by Ezoe.
Regarding claim 4, although Shim, as modified by Ezoe, fails to specify that the dye has light transmittance of about 10% to about 30% at wavelengths from about 590 nm to about 610 nm, and a light transmittance of about 80% to about 95% at wavelengths from about 400 nm to about 500 nm and wavelengths from about 650 nm to about 800 nm, as measured after coating a composition prepared by mixing a (meth)acrylic resin having a refractive index of 1.57 with 0.4 wt% of the dye onto a polyethylene terephthalate (PET) film (thickness: 80 µm) to a thickness of 20 µm, followed by UV curing, and transmitting light from the PET film to a direction of the 
Regarding claim 5, Shim is silent regarding an amount of the dye in the first resin layer.
However, Ezoe teaches that the dye can be present in an amount of about 0.0001 wt% to 1 wt% of the resin layer ([0091]) which contains the claimed range of about 0.05 wt% to about 0.5 wt%, for the purpose of providing the desired improvement in light-absorption ([0091], high gram-absorption coefficient [0031]) for a light-shielding function ([0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the dye in an amount within a range of about 0.05 wt% to about 0.5 wt%, in the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Shim, in order to obtain the desired improvement in light-absorption for a light-shielding function, as taught by Ezoe.
Regarding claim 15, although Shim, as modified by Ezoe, fails to specify that the polarizing plate has light transmittance of about 10% to about 30% at wavelengths from 590 nm to 610 nm, and a light transmittance of about 80% to about 95% at wavelengths from about 400 nm to about 500 nm and at wavelengths from about 650 nm to about 800 nm, Shim, as modified by Ezoe, teaches the presently claimed polarizing plate  comprising the presently claimed dye which exhibits the presently claimed maximum .
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Yonemoto (US 2015/0212368).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer and the second resin layer, as described above.  In addition, Shim teaches that the polarizing plate further comprises an anti-reflection layer 190 ([0146]), but is silent regarding a reflectance as measured on the first resin layer 110.
However, Yonemoto teaches that a polarizing plate ([0523]) comprising a polarizing film and an anti-reflection film (anti-reflective [0521]) can have a reflectance of 1% or less ([0521]) which is within the claimed range of about 2.0% or less, for the purpose of improving visibility.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizing plate of Shim, with a very low reflectance within a range of about 2.0% or less, in order to improve visibility, as taught by Yonemoto. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Kuroda (US 2014/0184994).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising 
However, Kuroda teaches that a retardation film is laminated on a polarizing film (polarizing element [0183]) and has an in-plane retardation Re of 20,000 nm ([0052]) which is within the claimed range of about 8,000 nm or more, as represented by formula A of Applicant ([0053]), for the purpose of preventing undesired natural light reflection ([0183]) and rainbow interference ([0052]).  The retardation film is made of polyester ([0051]) which inherently functions as a protective film.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the protective layer, formed on the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Shim, with an in-plane retardation Re within a range of about 8,000 nm or more, in order to prevent undesired natural light reflection and rainbow interference, as taught by Kuroda.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Gaides, as evidenced by Takada, as applied to claims 1, 6, 8-13, 17-18 above, and further in view of Cok (US 2005/0088084) and Yonemoto (US 2015/0212368).
Shim, as modified by Gaides, as evidenced by Takada, teaches the polarizing plate as described above.  In addition, Shim teaches an optical display device (organic light-emitting display apparatus [0172]) comprising: a light source (organic light-emitting display panel [0172]) and a viewer side polarizing plate comprising the polarizing plate (circular polarization layer 540 arranged on the optical film 530 [0180], Fig. 22), but fails 
However, Cok teaches that it was already well-known practice in the art at the time, to use a viewer side (on the front [0002]) polarizing plate (polarizer [0002]) in both an organic light-emitting display device (OLED display [0002]) and a liquid crystal display device comprising a liquid crystal display panel (LCD [0002]). 
Yonemoto teaches that an optical display device that is a liquid crystal display device comprising a light source and a viewer side polarizing plate (visual side polarizer, Fig. 1), further includes a light source side polarizing plate (backlight side polarizer, Fig. 1) and a liquid crystal panel (liquid crystal cell, Fig. 1), for the purpose of providing the desired electro-optical light modulation display characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further included a light source side polarizing plate and a liquid crystal display panel, when using the viewer side polarizing plate in a liquid crystal display device, in place of the organic light-emitting display device, as the optical display device of Shim, in order to obtain the desired electro-optical light modulation display characteristics, as taught by Yonemoto in light of Cok.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new embodiments used in the new grounds of rejection.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782